888 F.2d 128
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth J. MITCHELL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1370.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff applied for disability benefits under the Social Security Act, was turned down, and sought review of this decision in federal district court pursuant to 42 U.S.C. Sec. 405(g).  The case was referred to a magistrate who ultimately recommended that the Secretary's motion for summary judgment be granted.  Plaintiff did not file objections to the recommendation.  The district court subsequently adopted the recommendation and this appeal followed.  Plaintiff has filed a brief in her own behalf and the Secretary has filed a motion to dismiss the appeal.


4
A party who does not file timely objections to an adverse magistrate's report and recommendation waives further appellate review if she has been so notified.    Thomas v. Arn, 474 U.S. 140 (1985).  The record reflects plaintiff was notified of her right to object to the magistrate's report and of the consequences of failing to do so.  Plaintiff waived appellate review of this case.


5
Accordingly, the motion to dismiss is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation